DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on February 21, 2020.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/21/2020 and 10/12/2020 have been considered by the examiner.

Drawings
4.	The drawings were received on February 21, 2020.  These drawings are accepted.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  
 	On line 11 of claim 1, “temperature data” should be changed to --the temperature data--.
 	On line 16-17 of claim 1, “acquires specification data and temperature data” should be changed to -- acquires the specification data and the temperature data--.

 	Appropriate correction is required.

Allowable Subject Matter
6.	Claims 1-10 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power conversion device having an AC conversion unit and a control unit that controls the AC conversion unit, comprising:  
5a temperature detection unit that outputs temperature data of the power conversion device; 
a current detection unit that outputs current data of an output of the AC conversion unit; 
a storage unit that stores specification data indicating 10a relationship between a rated current and a temperature specification and temperature data output by the temperature detection unit; 
an overload protection unit that outputs a shutdown command to the control unit on the basis of the rated current 15and the current data output by the current detection unit; and a rating determination unit that acquires specification data and temperature data from the storage unit, determines a rated current corresponding to the acquired temperature data on the basis of the acquired specification data, and outputs 20the determined rated current to the overload protection unit.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katayama et al (US 2015/0311800) deals with a power converting apparatus, control device, and method for controlling the power converting apparatus, Yamagami (US 2015/0295514) deals with an inverter device, Kato (US 2015/0130380) deals with a motor control device, Kim (US 2015/0023075) deals with an inverter control apparatus and control method thereof.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/GARY A NASH/Primary Examiner, Art Unit 2838